ON PETITION FOR PERMISSION TO APPEAL
PROST, Circuit Judge.
ORDER
Independent Ink, Inc. petitions for permission to appeal the order certified by the United States District Court for the Central District of California as one involving a controlling question of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b), (c)(1). Trident, Inc. et al. do not oppose.
The controlling questions of law relate to issues concerning evidence of market share, presumptions of market power in a patented product itself, and whether a patent, standing alone, with no consideration of the products at issue, their substitutes, or a definition of the relevant market, establishes market power in a tying case as a matter of law.
This court determines for itself whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990). Such a ruling is within this court’s complete discretion. Id. In this case, we are not convinced that immediate interlocutory review of the issues raised is warranted. Any review of the issues may await an appeal after final judgment. Therefore, in our discretion, the petition is denied.
Accordingly,
IT IS ORDERED THAT:
Independent Ink, Inc.’s petition for permission to appeal is denied.